PUBLISH


                IN THE UNITED STATES COURT OF APPEALS
                       FOR THE ELEVENTH CIRCUIT

                          -------------------------------------------

                                       No. 97-4920

                          --------------------------------------------

                        D. C. Docket No. 96-6086-CV-WJZ


ROBERT R. ROWE,

                                                             Plaintiff-Appellant,

     versus

ALAN H. SCHREIBER,
                                                             Defendant-Appellee.




                ----------------------------------------------------------------

                 Appeal from the United States District Court
                     for the Southern District of Florida

                ----------------------------------------------------------------

                                     (April 29, 1998)


Before EDMONDSON and BIRCH, Circuit Judges, and FAY, Senior Circuit Judge.
EDMONDSON, Circuit Judge:


       Plaintiff      Robert        Rowe      appeals        the


district       court’s        grant        of     summary


judgment for Defendant Alan Schreiber in


a section 1983 case based mainly on the


Sixth Amendment and brought against

                                                         1
Schreiber in his individual capacity.                        The

   1
    Plaintiff states in his brief that Schreiber denied indigent
criminal defendants rights protected by “the Sixth, Eighth and
Fourteenth Amendments.” But Plaintiff’s discussion focuses
on the Sixth Amendment right to effective assistance of
counsel. No further mention is made of the Eighth Amendment;
and only Plaintiff’s Brady rights are discussed in relation to
“due process.” Because of the absence of argument, the
issues of Eighth Amendment and Fourteenth Amendment
violations (other than Brady) have been abandoned and will not
be considered in this appeal. See Marek v. Singletary, 62 F.3d
1295, 1298 n.2 (11th Cir. 1995) (“Issues not clearly raised in the
briefs are considered abandoned.”) (citation omitted);
Continental Technical Servs., Inc. v. Rockwell Int’l Corp., 927
                                2
district court granted summary judgment


after concluding that Defendant, as public


defender,          was       entitled          to      absolute


immunity.              Because        we     conclude        that


Defendant          was      undoubtedly          entitled       to


qualified immunity (which Defendant also


asserted in the district court), we need not




F.2d 1198, 1199 (11th Cir. 1991) (“An argument not made is
waived. . . .”); Harris v. Plastics Mfg. Co., 617 F.2d 438, 440 (5th
Cir. 1980) (Although posed as a question on appeal, appellants
“do not discuss the issue in their argument. Any contention
that the trial court erred [on that issue] is therefore
abandoned.”); see also Fed.R.App.P. 28(a)(5) (“argument shall
contain discussion of issues presented”).
                                 3
decide   whether      absolute    immunity        was

                                 2
appropriate.        We affirm.




                     Background




   Plaintiff    was       indicted    in    Broward


County, Florida, on four counts of sexual


battery. An assistant public defender (“the


APD”),   who   is    no   party      to    this   case,

    2
     We may affirm a decision on any
adequate grounds, including grounds other
than the grounds upon which the district
court actually relied.         See Parks v. City of
Warner Robins, 43 F.3d 609, 613 (11th Cir. 1995).

                           4
represented Plaintiff during the criminal


trial.    Plaintiff      was   convicted    and


sentenced   to    life   imprisonment.        A


motion to vacate the conviction was filed


by Plaintiff.    A Florida court granted the


motion    based    on    the   conclusion   that


Plaintiff received ineffective assistance


of counsel. A new trial was ordered, but the


State of Florida nolle prosequi the charges.


   Plaintiff then filed a section 1983 claim


against the Public Defender for Broward




                         5
County, Alan Schreiber, in his individual

            3
capacity.       Never does the complaint allege


that Schreiber acted as Plaintiff’s defense


counsel.        Instead, the complaint alleges


that Defendant -- as an administrator --


created systemic deficiencies in the public


defender        system      generally    by   denying


investigative         resources         and    expert


witness         resources    to   assistant     public



 3
  Plaintiff also included a state law claim
in his Second Amended Complaint.                 That
claim was dismissed by the district court
and is not an issue on appeal.

                             6
defenders,    by    placing   pressure   on   the


defenders to “hurry their clients’ cases to


trial,” and by permitting assistant public


defenders      to     assume     overwhelming


caseloads.    No allegation has been made


that Defendant made decisions specifically


about the criminal defense of Plaintiff;


nor has an allegation been made that


specific     services    were    requested    of


Defendant by Plaintiff.




                         7
      Plaintiff   points only to errors made


by the APD who represented him.            Plaintiff


claims, among other things, that the APD


did     not       properly       obtain      Brady


information from the State; that the APD


repeatedly told Plaintiff that the APD did


not     have      enough       time   to   prepare


Plaintiff’s defense; that the APD failed to


investigate adequately Plaintiff’s defense;


and that the APD told Plaintiff that the


Public Defender’s Office was cutting money




                           8
allocated for case investigation.          These


deficiencies, Plaintiff claims, were caused


by the general administrative decisions of


Defendant     (for       example,     resource


management          decisions,      case   load


management decisions, and hiring and


firing decisions). Again, Plaintiff does not


claim that Schreiber was, in any way,


Plaintiff’s defense lawyer.


   Defendant filed a motion for summary


judgment    based   on     three   alternative




                       9
defenses: (1) as public defender, Defendant


was not acting under color of state law as


required for a claim under section 1983; (2)


as public defender, Defendant was entitled


to absolute immunity from section 1983


liability; or (3) Defendant was entitled to


qualified   immunity.     The   district   court


granted Defendant’s motion for summary


judgment, concluding that Defendant -- as


public defender -- was entitled to absolute


immunity.




                     10
                 Discussion




   We review a district court’s grant of


summary judgment de novo, with all facts


viewed in the light most favorable to the


nonmoving party.      See Hale v. Tallapoosa


County, 50 F.3d 1579, 1581 (11th Cir. 1995).


Because   we   conclude    that   Defendant   is


entitled to qualified immunity, we have


assumed, arguendo, that Defendant -- when




                      11
acting as a public administrator -- was


acting under color of state law and was


not entitled to absolute immunity.


   “Qualified        immunity            protects


government         officials      performing


discretionary functions from civil trials


(and other burdens of litigation, including


discovery)   and     from    liability   if   their


conduct   violates    no    ‘clearly   established


statutory or constitutional rights of which


a reasonable person would have known.’”




                       12
Lassiter   v.   Alabama       A&M     Univ.,   Bd.   of


Trustees, 28 F.3d 1146, 1149 (11th Cir. 1994) (en


banc) (quoting Harlow v. Fitzgerald, 102 S.Ct.


2727, 2738 (1982)).          Thus, Plaintiff must


point to a preexisting, clearly established


right that was violated by Defendant. See


Lassiter, 28 F.3d at 1149; see also Mitchell v.


Forsyth, 105 S.Ct. 2806, 2816 (1985).


   Plaintiff argues that the well-established


Sixth   Amendment            right    to   effective


assistance      of   counsel     is    the     clearly




                        13
established right violated by Defendant.


But, “courts must not permit plaintiffs to


discharge their burden by referring to


general   rules   and   to   the   violation   of


abstract ‘rights.’”   Lassiter, 28 F.3d at 1150


(citing Anderson v. Creighton, 107 S.Ct.


3034, 3038-39 (1987)) (footnote omitted). The


right to effective assistance of counsel,


although a generally established right of


criminal defendants, is not sufficiently




                        14
specific to overcome Defendant’s right to


qualified immunity from this suit.


   “For the law to be clearly established to


the point that qualified immunity does not


apply,   the   law   must    have   earlier   been


developed in such a concrete and factually


defined context to make it obvious to all


reasonable     government        actors,   in   the


defendant’s place, that ‘what he is doing’


violates federal law.”       Lassiter, 28 F.3d at


1149 (quoting Anderson, 107 S.Ct. at 3039).




                        15
“Public officials are not obligated to be


creative          or   imaginative        in   drawing


analogies from previously decided cases.”


Lassiter, 28 F.3d at 1150 (quoting Adams v.


St. Lucie County Sheriff’s Dep’t, 962 F.2d

                          th
1563, 1573, 1575 (11           Cir. 1992) (Edmondson,


J., dissenting), approved en banc, 998 F.2d

          th
923 (11        Cir. 1993)).    “If case law, in factual


terms, has not staked out a bright line,


qualified immunity almost always protects




                                16
the    defendant.”         Post    v.   City      of    Fort


Lauderdale, 7 F.3d 1552, 1557 (11th Cir. 1993).


      In this case, for qualified immunity


not to apply, the right which must be clearly


established    is    some       right   to       have    the


resources of the public defender’s office


administratively allocated in a specific


manner or the right to have certain

                                             4
administrative decisions made.                   Plaintiff

  4
      Plaintiff argues that the right to have
his     case   adequately         investigated          and
adequately      prepared           is   also       clearly
established.         The    right       to       effective
assistance      of   counsel      may     embody         the

                           17
rights    to     adequate       preparation            and
investigation, see Weidner v. Wainwright,
708 F.2d 614, 616 (11th Cir. 1983), but the
lawyer decisions of what to investigate
and      what    to    prepare        in        Plaintiff’s
criminal        case     were        the    APD’s,     not
Defendant’s. The conduct complained of by
Plaintiff      about   Defendant           is   the   public
administrative          act     of    allocating        the
available resources for investigation and
preparation           generally.           Included      in
Plaintiff’s argument that the APD did not
adequately investigate is Plaintiff’s claim
that his Brady rights were not adequately
protected; see generally Brady v. Maryland,
373 U.S. 83 (1963). But Plaintiff has failed to
point to conduct of Defendant (as a public
administrator) that caused a violation of
Plaintiff’s Brady rights. More important,
Plaintiff has pointed to no law that clearly
established that a person administering a
public defender program is the guarantor,

                           18
puts forward no existing law to show the


clearly established nature of this “right.”


That general administrative decisions of


the kind at issue in this case violated


Plaintiff’s     Sixth     Amendment           right     to


effective assistance of counsel, when the


decisions     were      made     by    someone        not


acting as Plaintiff’s lawyer, was not (and

                                   5
is not) clearly established.



through his administrative decisions, of all
indigent defendants’ Brady rights.
    5
      We accept that indigent defendants must be provided
particular services, such as expert witnesses, by the State
under certain circumstances. But to be entitled to those
                            19
     Plaintiff        has,      in     fact,      presented


nothing to show that every reasonable


public defender in Defendant’s position


would     have      known        that     the     conduct       --


making decisions about how to allocate




services, a defendant is required to request the State for the
services. See Moore v. Kemp, 809 F.2d 702, 709 (11th Cir. 1987)
(en banc). No allegation has been made that Plaintiff asked
Defendant to provide a service, which service was denied.
“Supreme Court precedent establishes the principle that the
due process clause of the fourteenth amendment requires that
the state, upon request, provide indigent defendants with the
‘basic tools of an adequate defense . . . when those tools are
available for a price to other prisoners.’” Moore, 809 F.2d at 709
(emphasis added) (quoting Britt v. North Carolina, 92 S.Ct. 431,
433 (1971)); see also Ake v. Oklahoma, 105 S.Ct. 1087 (1985).
These cases -- involving requests made to courts -- do not
clearly establish a right to the kind of administrative decisions
involved in this case, especially in the absence of a request that
the public administrator provide a particular service to a
particular defendant. Plaintiff’s only alleged request for an
expert witness was to his APD, not to Defendant.
                               20
limited resources within his office and how


otherwise to manage the public defender’s


office -- violated Plaintiff’s constitutional


rights.   The “right” allegedly violated is the


Sixth     Amendment            right   to    effective


assistance of counsel; but no precedents


have      been    cited        that    involve       the


administrative duties of a public defender,


as   opposed     to   the        traditional     legal


functions     performed          by    the   criminal


defendant’s      specific      attorney:      that   is,




                          21
                                  6
lawyer-as-lawyer decisions.            The cases cited


by Plaintiff are not materially similar to


the   case   before   us    and   do     not   clearly


establish a right to certain funding for


(or   certain    administrative             decisions



  6
   For example, Plaintiff cites us to cases
such as Strickland v. Washington, 104 S.Ct.
2052 (1984), and Weidner v. Wainwright,
708 F.2d 614 (11th Cir. 1983).        These cases are
decisions     about    whether          a   criminal
defendant received effective assistance of
counsel: again lawyer acting as lawyer.
The   cases    in     no        way     address   the
constitutional responsibilities of a public
defender acting as a public administrator
and making administrative decisions for
the public defender’s office.

                           22
affecting)       investigation,         expert


witnesses, and the like.       See Lassiter, 28


F.3d at 1150-51; Edwards v. Gilbert, 867 F.2d


1271, 1277 (11th Cir. 1989).


     Qualified immunity is the rule, not the


exception. Plaintiff has failed to convince


us    that   this    case      represents       the


exceptional case where qualified immunity


should not apply.   See, e.g., Harlow, 102 S.Ct.


at 2738; Lassiter, 28 F.3d at 1149; Barts v.


Joyner, 865 F.2d 1187, 1190 (11th Cir. 1989).




                       23
AFFIRMED.




            24